Reasons for Allowance
Claims 1-8 and 15-20 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a quantity of a reactive group for modifying each surface of each modified zinc oxide particle, the quantity of the reactive group sufficient for binding the quantity of the modified zinc oxide particles to the quantity of synthetic polymer chips prior to the quantity of synthetic polymer chips being formed into a fiber, wherein the reactive group is isocyanate” and of independent claim 15 with particular attention to “a quantity of a reactive group for modifying each surface of each modified zinc oxide particle, the quantity of the reactive group sufficient for binding the quantity of the modified zinc oxide particles to the quantity of synthetic polymer chips prior to the quantity of synthetic polymer chips being formed into the synthetic material, wherein the reactive group is isocyanate.”
The Heidenfelder reference teaches the titanium dioxide and zinc oxide pigment particles may be passivated with a layer of inorganic oxides, especially silicon dioxide or aluminum oxide (par. [0018]). Heidenfelder teaches the pigment surface may further be specifically hydrophilicized or hydrophobicized by treatment with organic compounds or silicones (par. [0018]). Heidenfelder teaches useful surface modifiers include for example amines, cationic polymers such as amino-containing polymers, polyols, organophosphates, alkyl phthalates, stearic acid, lauric acid or silicone oils (par. [0018]). However, Heidenfelder does not teach or suggest utilizing isocyanate according to Applicant’s independent claims 1 and 15.
There is no obvious reason to modify the teachings of Heidenfelder using the teachings of any one or more of Suzuki and/or Takeda and/or Jacobson and teach “wherein the reactive group is isocyanate” according to Applicant’s independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731